Citation Nr: 1002903	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-19 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder.

2. Entitlement to total disability rating for compensation 
based upon individual unemployability.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1967 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran withdrew his request for a hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran states that he is totally disabled due to the 
severity of posttraumatic stress disorder.  He asserts that 
the records of his Vet Center therapist provide a more 
accurate description of his condition than the VA records 
relied on by the RO. 

As the Veteran suggests that the current rating is incorrect, 
the Board determines that there is a need to verify the 
current severity of posttraumatic stress disorder. under 38 
C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1. Obtain records from the Pueblo, 
Colorado, Vet Center.

2.  Obtain VA records since March 2009.





3.  Afford the Veteran a VA psychiatric 
examination to determine the current 
level of occupational and social 
impairment due to the service-connected 
posttraumatic stress disorder.  

The VA examiner is asked to comment on 
whether the Veteran is unable to follow 
a substantially gainful occupation as a 
result of service-connected  
posttraumatic stress disorder. 

The claims folder should be made 
available to the examiner for review.

4. After the above development is 
completed, adjudicate the claim for 
increase for posttraumatic stress 
disorder and the claim for a total 
disability based upon individual 
unemployability, including an 
extraschedular rating under 38 C.F.R. 
§ 4.16(b), if applicable.  If any 
determination remains adverse to the 
Veteran, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


